McLAUUHLIN, J. (dissenting).
I cannot agree to an affirmance of the order appealed from. The plaintiffs are engaged in the manufacture of cigars, and the action is brought to restrain the defendants, the officers and managers of certain cigar makers’ unions, their agents and servants, from illegally interfering with the business of the plaintiffs, and from illegally preventing them from obtaining workmen in their factory. The moving papers, upon which the plaintiffs based their application to have a temporary injunction continued pendente lite, established that the defendants have ordered a strike of the workmen in the plaintiffs’ factory, and, for the purpose of making such strike effective, have placed “pickets” in front of their building; that these pickets loiter and walk slowly *390and continuously in front of the building; that they jostle “against employés coming in and going out, sneering, hooting, and laughing at employés, calling them by vile names, and urging them to leave” plaintiffs’ employment, “and persuading would-be employés, by means of argument, threat, and fear of bodily harm, not to enter” plaintiffs’ employment; that they congregate in front of plaintiffs’ building, preventing access thereto, and that' at least upon one occasion a picket forcibly seized a person who was applying for employment, and endeavored by physical force to pull such person from the entrance to the building, and, upon being prevented from doing so, made certain threats, and upon another occasion a picket made insulting remarks to a girl coming out of the factory, and another picket stopped a girl (one of plaintiffs’ employés), and told her she shoúld not go into the building .for the purpose of working therein, and that if she continued to work for the plaintiffs she would be “licked”; and that “within a fortnight after the strike” had been ordered, and after the plaintiffs had put “about five hundred persons to work” in their factory, “owing to the presence of such patrollers, and to their manifest intention to intimidate and do harm” to such employés, the plaintiffs were obliged to, and did, have 20 police officers detailed to special service- in the vicinity of their factory “for the protection of” their “employés.” The allegation that 20 police officers were thus detailed for the purpose specified is nowhere denied, and some of the specific acts alluded to in the moving affidavits are not clearly or satisfactorily denied. Therefore the court not only had the right, but it was its duty, it seems to me, to restrain the continuance of them by injunction. Can it be that a court of equity will refuse to exercise its equitable powers to restrain unlawful acts of this character? If so, I am at a loss to understand upon what principle it can be done. It may be that picketing, per se, is not an illegal act, but that is not the question here presented. Here something more was done than picketing. Intimidation, coercion, and force were used; and such acts no court, so far as I am aware, has yet refused to restrain. It is true that the pickets were women, but this does not detract from the illegality of the act, and especially when the acts of such women were directed against other women and girls in the employ of the plaintiffs. What was said and done by the pickets was calculated to, and unquestionably did, intimidate and coerce, to a certain extent, the plaintiffs’ employés and others seeking employment. Therefore this case is brought directly within the recent decision of this court in the case of Printing Co. v. Delaney, 48 App. Div. 623, 62 N. Y. ;Supp. 750. The preliminary injunction was too broad, and should ¡have been modified so as to prevent the defendants, their agents, . servants, and members, from interfering with .the plaintiffs’ business, . or picketing their factory in such a manner as to express or imply ;a threat, intimidation, coercion, or force; and, as thus modified, ■it should have been continued during the pendency of the action. •.Such a determination would not infringe upon any rights of the defendants, so long as they conducted themselves in a quiet, peaceable, and law-abiding manner. But if they went beyond that,—if *391they resorted to intimidation, to coercion, to threats, or to force, for the purpose of injuring the plaintiffs or their business,—then the injunction would, as it should, apply to their acts. For the foregoing reasons, I am unable to concur in the opinion of Mr. Justice PATTERSON. I think the order appealed from should be reversed, with @10 costs and disbursements, and the preliminary injunction modified as suggested in this opinion, and, as thus modified, continued during the pendency of the action.